UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A First Amended xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 406, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofAugust 2, 2011: 47,613,034 shares 1 TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as of June 30, 2011 and September 30, 2010 (audited) 3 Consolidated Statements of OperationsFor the three and nine months ended June 30, 2011 and 2010 4 Consolidated Statements of Cash FlowsFor the nine months ended June 30, 2011 and 2010 5 Notes to the Financial Statements. 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 21 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 25 ITEM 4 Controls and Procedures 26 PART II OTHER INFORMATION 26 ITEM 1A. Risk Factors 26 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 6 Exhibits and Reports on Form 8-K 32 SIGNATURES 33 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VISUALANT, INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 September 30, 2010 ASSETS (unaudited) (audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $16,750 and $16,750, respectively Prepaid expenses Inventories Refundable tax assets Total current assets EQUIPMENT, NET OTHER ASSETS Intangible assets, net Goodwill Investment in Novabeam, Inc. 50 50 Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related parties Accrued expenses Accrued expenses - related parties Convertible notes payable, net of debt discount of $11,153 at 9/30/10 Note payable - current portion of long term debt Total current liabilities LONG TERMLIABILITIES: Long term debt STOCKHOLDERS' DEFICIT: Preferred stock - $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized, 46,762,832 and 38,229,374 shares issued and outstanding at 3/31/11 and 9/30/10, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VISUALANT, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, Nine Months Ended, June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 (unaudited) (unaudited) (unaudited) (unaudited) REVENUE $ COST OF SALES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) OTHER INCOME (EXPENSE): Interest expense ) Other income Total other expense ) LOSS BEFORE INCOME TAXES ) Income taxes - current benefit ) NET LOSS ) NONCONTROLLING INTEREST ) ) NET LOSS ATTRIBUTABLE TO VISUALANT, INC. AND SUBSIDIARIES COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Basic and diluted loss per common shareattributable to Visualant, Inc. and subsidiaries common shareholders- Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares of common stock outstanding- basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 VISUALANT, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended, June 30, 2011 June 30, 2010 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities Depreciation and amortization Issuance of capital stock and warrants for services and expenses Stock based compensation Amortization of debt discount Loss on sale of assets ) - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Inventory ) Other assets ) ) Noncontrolling interest ) - Accounts payable - trade and accrued expenses ) CASH PROVIDED BY USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of equipment - NET CASH USED IN INVESTING ACTIVITIES: ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on line of credit ) Distribution - ) Repayment of debt ) Proceeds from the issuance of common stock - Repayments of capital leases ) - Proceeds from the issuance of convertible debt NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Taxes paid $
